UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6201


OCARY BRAITHWAITE,

                Plaintiff – Appellant,

          v.

GEORGE M. HINKLE, Warden (GRCC); GERALD F. BOYLE, CEO,
Prison Health Services; DR. THOMPSON, Medical Physician; D.
SPEARS, Nurse; BENJAMIN ELLIS,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:09-cv-00879-TSE)


Submitted:   June 1, 2010                     Decided:   June 10, 2010


Before GREGORY and SHEDD, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Ocary Braithwaite, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.


     *
       This opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
PER CURIAM:

               Ocary Braithwaite appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Braithwaite v. Hinkle, No. 1:09-cv-00879-TSE (E.D. Va.

Jan. 27, 2010).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2